--------------------------------------------------------------------------------

Exhibit 10.6



SECOND AMENDMENT TO LEASE AGREEMENT
 
This SECOND  AMENDMENT  TO LEASE AGREEMENT  (this "Amendment") is made  and 
entered  into effective  as of July          ,  2020,  but effective  as of
June  1,  2020 (the "Effective Date"), by and between A&H PROPERTIES
PARTNERSHIP, a Texas partnership ("Landlord"), and RAVE RESTAURANT GROUP, INC.,
a Texas corporation ("Tenant").
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement, dated
November 1, 2016 (the "Original Lease"), whereby Tenant leased from Landlord
approximately 18,776 rentable square feet (the "Original Premises") in Suite 100
of that certain building located at 3551 West Plano Parkway, The Colony, Texas
75056 (the "Building"), as more particularly described in the Original Lease.


WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease 
and Expansion, dated July 25, 2017 (the "First Amendment") in which, among other
things, Tenant leased an additional 800 rentable square feet (the "Test Kitchen
Space") of warehouse space at the Building. The Original Premises and Test
Kitchen Space is herein collectively referred to as the "Premises." The Original
Lease and First Amendment are collectively referred to herein as the "Lease".
 
NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency  of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
 
1.          Deferred Monthly Base Rental. Landlord and Tenant have agreed to
reduce the Monthly Base Rental for the period from June 1, 2020 through and
including May 31, 2021 (the "Deferral Period") by one-half (1/2) of the amounts
set forth in the Lease.  Tenant shall continue to pay Tenant's Proportionate
Share of Operating Expenses and Electrical Costs in the current estimated
monthly amount of $15,250.47 pursuant to the terms of the Lease. Therefore,
Monthly Base Rental during the Deferral Period shall be as set forth below:
 
Months
 
Base Rental
per Rentable
Square Foot
   
Monthly
Base Rental
(Original
Premises)
   
One-Half Monthly
Base Rental
(Original Premises)
   
Monthly
Base Rental
(Test Kitchen)
   
One-Half Monthly
Base Rental
(Test Kitchen)
   
Full Monthly
Base Rental
During Deferral
Period
 
June 1, 2020-
December 31,
 
$
18.00
   
$
28,164.00
   
$
14,082.00
*
 
$
1,200.00
   
$
600.00
   
$
14,682.00
 
January 1, 2021-
May 31, 2021
 
$
18.50
   
$
28,946.33
   
$
14,473.17
   
$
1,233.33
   
$
616.67
   
$
15,089.84
 

 
* Tenant shall pay $29,364.00 plus proportionate share of Operating Expenses in
the amount of $30,500.94 (totaling $59,864.94) on or before the date of Tenant's
execution of this Amendment for one-half (1/2) of June, 2020 and July, 2020
Monthly Base Rental due under the Lease.



--------------------------------------------------------------------------------


2.           Repayment of Deferred Monthly Base Rental. Landlord and  Tenant 
have agreed to defer One Hundred Seventy-Eight Thousand Two Hundred Twenty-Three
and 20/lO0s Dollars ($178,223.20) (the "Deferred Rental"). In the event of a
default under the Lease during the Deferral Period, the entire amount of
Deferred Rental shall be immediately due and payable in full by Tenant to
Landlord. If no default occurs during the Deferral Period, then in addition to
the Monthly Base Rental and Tenant's Proportionate Share of Operating Expenses
and Electrical Costs due for each month pursuant to the terms of the Lease,
Tenant shall also pay back the Deferred Rental in sixty-seven (67) equal monthly
installments of Two Thousand Six Hundred Sixty and 05/100s Dollars ($2,660.05)
(the "Monthly Deferred Rental  Payment"), commencing on June 1, 2021 through and
including December 31, 2026, payable at the same time as Monthly Base Rental and
Tenant's Proportionate Share of Operating Expenses and Electrical Costs are due
and payable. Tenant's default in the payment of Monthly Deferred Rental Payment
shall have the same effect and Landlord shall have the same remedies as Tenant's
failure to pay Monthly Base Rental under the Lease.
 
3.          Sublease During Deferral Period. In the event Tenant subleases some
or all of the Premises during the Deferral Period, Tenant shall pay, as part of
the repayment of the Deferred Rent, one hundred percent (100%) of any rentals
payable by the subtenant to Landlord during the Deferral Period within five (5)
days following receipt by Tenant from the subtenant. Any amounts paid in this
manner shall reduce the number of monthly installments paid in section 2 above
until such time that the entire Deferred Rent has been repaid.


4.          Confidentiality. Tenant covenants and agrees that the economic and
lease terms and conditions of this Amendment and any amendments, deferred
payments, rental amounts, concessions, or other inducements granted or offered
herein in connection with this Lease (collectively, the "Confidential
Information"), are to remain confidential for Landlord's benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord's prior written consent; however, Tenant may disclose the
Confidential Information if required by law or court order, and to its
attorneys, accountants, employees and existing or prospective financial partners
provided same are advised by Tenant of the confidential nature of the
Confidential Information and each agrees to maintain the confidentiality thereof
prior to disclosure. Tenant shall be liable to Landlord for any disclosures 
made in violation  of this Section by Tenant or by any entity or individual to
whom the Confidential Information was disclosed or made available to by Tenant.


5.           Ratification: The Lease, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect in accordance with its terms. 
Tenant represents to Landlord that, to the best of Tenant's knowledge, Tenant
(a) is currently unaware of any default by Landlord under the Lease; and (b) has
full power and authority to execute and deliver this Amendment and this
Amendment represents a valid and binding obligation of Tenant enforceable in
accordance with its terms. Tenant agrees that its existing Lease shall be
amended to reflect the agreements in this Amendment.


6.           Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original instrument, but all of
which shall constitute one and the same agreement.
 
7.          Amendment: This Amendment may not be modified,  amended  or
terminated nor any of its provisions waived except by written agreement signed
by both parties. Except as amended previously and hereby, the Lease and all
previous amendments shall remain in full force and effect, enforceable in
accordance with its terms.


[Signature Page to Follow]


2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective
 
Date.


Landlord:
 
A & H PROPERTIES PARTNERSHIP,
a Texas partnership


By:
   

Ali Khoshgowari

Authorized Signatory



Tenant:
 
RAVE RESTAURANT GROUP, INC.,
a Texas corporation


By:
   
Name:

   

Title:
   

 
Signature Page





--------------------------------------------------------------------------------